Respondent recovered a judgment for total disability benefits payable under the terms of a policy of insurance, and for premiums paid during disability. There is evidence to support the finding of the jury that the tuberculosis causing the disability developed after July 6, 1931, the date of the policy. There is also proof of total disability. Appellant’s argument that the verdict was against the weight of evidence is not sustained. The defendant’s examining physician found no evidence of tuberculosis on the date the policy was issued and a physician who had treated respondent from 1929 to 1931 following an operation for appendicitis found no indication of tuberculosis. Evidence was received that plaintiff had been examined at various times in connection with a health department requirement concerning the physical examination of those who engaged in the business of barbering. Some questions in this connection may have offended against the technical rules of evidence but the error was harmless. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.